Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 3, 1996, which denied the application of Allan Martino to reopen a decision assessing him for additional unemployment insurance contributions.
Employer Allan Martino, doing business as Any Taxi, made an application to reopen this matter so that a hearing could be held on the issue of whether Martino had exercised sufficient direction and control over the work of the individuals who leased and drove his taxis to render him liable as their employer for unemployment insurance contributions. The application was denied by the Unemployment Insurance Appeal Board. We affirm. Whether to grant an application to reopen lies within the discretion of the Board and absent a showing that it abused its discretion, the Board’s decision will not be disturbed (see, Matter of Trincere [Sweeney], 235 AD2d 904). Our review of the record herein, including the reasons proffered to excuse the delay in making the application, discloses that the Board did not abuse its discretion (see generally, Matter of Braz [Hudacs], 211 AD2d 938).
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.